PUBLISH


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               MAR 23 2000
                     ____________________________
                                                            THOMAS K. KAHN
                                                                 CLERK
                              No. 94-9121
                    ____________________________
                 D.C. Docket No. 94-CV-14–4MAC(WDO)


AURELIA DAVIS, as Next Friend of
LaShonda D.,


                                                             Plaintiff-Appellant,

                                   versus



MONROE COUNTY BOARD OF EDUCATION, et al.,



                                                          Defendants-Appellees.

                     ____________________________

             Appeal from the United States District Court for the
                        Middle District of Georgia
                    ____________________________

                             (March 23, 2000)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS and WILSON, Circuit Judges.*


PER CURIAM:

       In light of the Supreme Court’s decision in this case, Davis v. Monroe County

Board of Education, 526 U.S. 629, 119 S. Ct. 1661, 143 L. Ed. 2d 839 (1999), the

judgment of the district court is REVERSED, and the case is REMANDED for further

proceedings.

       SO ORDERED.




*Chief Judge R. Lanier Anderson recused himself and did not participate in this decision.




                                                2